DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The claims currently stand as amended via the examiner’s amendment entered in the Notice of Allowance of 2/11/2022.
Allowable Subject Matter
Claims 109-113,115-124,126 and 128-129 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of Bitensky et al.  (US 6,162,396) and Suzuki et al. (US 4,872,553) disclose an oxygen depletion device comprising an outer oxygen impermeable receptacle and an inner oxygen permeable receptacle with a spacer and oxygen sorbent. The cited prior art does not suggest or fairly disclose a spacer formed from a mesh comprising at least one interstice which comprises between 50% to 80% of the total area of said mesh material in combination with other claim features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799